BAXTER, J.
This action was instituted by S. M. Bartleson against appellant for partition of personal property. It was tried before the court with a jury. The verdict of the jury found the issues in favor of appellee, upon which judgment was entered decreeing a partition of the property in kind—one-half thereof to be assigned and allotted to the defendant, and one-half to the plaintiff. Erom this judgment the defendant appealed.
*514The appellant assigns several errors, as follows: (1) The admission of evidence over objection. (2) That the verdict and judgment are not supported by the evidence. (3) That the judgment is contrary to the law. (4) The court erred in denying defendant’s motion to direct a verdict for defendant. (5) The court erred in denying the defendant’s motion to set aside the verdict and grant a new trial.
The assignments' are full and complete, conforming in that regard to the rules of the court. Our statement of them is an abbreviation, but indicates what they are. All of these assignments are such as require of this court an examination of the evidence, in order to determine whether error was committed in the trial court or not. The first, second, fourth and fifth errors complained of grow out of the evidence or lack of evidence, and the appellant’s elaboration of the third assignment shows that an examination of the evidence is necessary.
The appellant does not appeal from the order of the court overruling her motion for a new trial. The appeal is from the judgment alone. Following the rule laid down in Arizona-Eastern R. Co. v. Globe Hardware Co. et al., ante, p. 397, 129 Pac. 1104, and Miami Copper Co. v. Strohl, ante, p. 410, 130 Pac. 605, only errors appearing in the judgment-roE are before us.
No error appearing in the judgment-roE, the judgment of the trial court is affirmed.
CUNNINGHAM and ROSS, JJ., concur.
N. B.—FRANKLIN, C. J., being disqualified, and announcing his disqualification in open court, the remaining judges, under section 3 of article 6 of the constitution, called in Hon. FRANK BAXTER, Judge of the superior court of the state of Arizona, in and for the county of Yuma, to sit with them in the hearing of this cause.
Application for rehearing denied.
NOTE.—As to the scope and effect of writs of error, see note in 91 Am. Dec. 193.